Citation Nr: 9905708	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-30 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from August 1974 to October 
1975.  This matter comes to the Board of Veterans' Appeals 
(Board) from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Indianapolis Regional 
Office (RO), which increased the evaluation for the 
appellant's PTSD from 30 percent to 50 percent, effective 
June 25, 1993.  

In August 1996, the Board remanded the claim for further 
development.  The Board noted that service connection for 
alcoholism secondary to PTSD was an inferred issue.  The 
Board also directed the RO to identify and obtain outstanding 
private clinical records and Social Security Administration 
(SSA) documents.  Finally, the RO was to schedule the 
appellant for a VA psychiatric examination; the claims file 
was to be available to the examiner; the examiner was to 
provide an opinion as to the etiology of the appellant's 
alcohol abuse, and as to the current severity of his PTSD-
related symptomatology.  


REMAND

The remand instructions concerning scheduling of a VA 
psychiatric examination were very specific.  The claims file 
was to be made available to the examiner, who was to discuss 
the relationship, if any, between the appellant's alcohol use 
and his service-connected PTSD and the severity of his 
current PTSD-related symptoms. 

From a review of the claims file, it appears that in January 
1997 the RO requested the Medical Administrative Service at 
the local VA Medical Center to conduct a VA psychiatric 
examination.  A copy of the action paragraph from the Board's 
August 1996 remand was attached to the request.  In its 
request, the RO specifically asked that the claims file be 
made available and reviewed by the examiner prior to the 
examination and noted that "[i]t is important that the 
instructions and requirements of the examination be followed 
to avoid an inadequate examination."  

The record then reflects a second request for a VA 
psychiatric examination in July 1997, in which the RO 
indicated that the examiner should "ignore" the remand 
directives and substitute another set of criteria, not 
specifically discussed in the Board's remand directive, for 
conduct of the examination.  Apparently, based on a 
handwritten note in the claims file, the RO altered the 
examination request based on its own interpretation of VA 
O.G.C. Prec. Op. No. 2-97 (January 16, 1997) (which prohibits 
payment of compensation for a disability that is a result of 
the appellant's own alcohol or drug abuse).  

A review of the two VA psychiatric examinations of record, in 
August 1997 and October 1997, fails to indicate that the 
claims file was reviewed in conjunction with the examination.  
In neither of the examination reports did the examiners 
render an opinion, as requested in the Board's August 1996 
remand, as to the relationship, if any, between the 
appellant's alcohol use and his PTSD-related symptomatology.  

A remand is necessary where the RO fails to follow the 
directives contained in a Board remand.  Stegall v. West, 11 
Vet. App. 268, 270 (1998).  In part, the RO in that case 
failed to ensure that an adequate examination was 
accomplished.  The failure to provide the claims file to an 
examiner when required by a Board remand was a principal 
error cited in that case.  

Moreover, the RO's interpretation of VA O.G.C. Prec. Op. No. 
2-97 (January 16, 1997) is not in accordance with precedent 
subsequently issued by VA's General Counsel or the U.S. Court 
of Veterans Appeals (Court).  In VA O.G.C. Prec. Op. No. 2-98 
(February 10, 1998), the General Counsel held that while 
direct service connection for injury or disease as the result 
of a person's own alcohol or drug abuse was precluded, 
secondary service connection was not precluded.  In Barela v. 
West, 11 Vet. App. 280, 282-83 (1998), the Court held that 
only "compensation" for disability due to alcohol or drug 
abuse was prohibited, but that this prohibition was not an 
absolute bar to an award of service connection.  Thus, the 
record fairly presents an inferred issue of entitlement to 
service connection for alcoholism secondary to service-
connected PTSD.  

The RO's alteration of the examination request materially 
changed the information contained in the examination reports.  
The Board placed emphasis on the examiners' review of the 
claims file and on their opinions as to the relationship 
between any alcohol use and PTSD-related symptomatology.  
That information is currently not available to the Board.  
Under the holding in Stegall, the claim must again be 
remanded for a VA examination.  

As the RO noted in its September 1998 supplemental statement 
of the case, the relevant schedular criteria have changed 
since the appellant perfected his appeal.  On November 7, 
1996, the VA Schedule for Rating Disabilities was amended 
with respect to certain psychiatric disorders, including 
PTSD.  61 Fed. Reg. 52,695 (October 8, 1996) (altering 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1995)).  The purpose of 
the 1996 amendments was to update the portion of the rating 
schedule addressing mental disorders, ensure that it used 
current medical terminology and unambiguous criteria, and 
reflected medical advances.  61 Fed. Reg. 52,695 (October 8, 
1996) (codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1996)).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and we hold will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  After the 
development directed in this case, the RO should, as it did 
in September 1998, readjudicate the claim in light of both 
the old and the new version of Diagnostic Code 9411, applying 
that version most favorable to the appellant.  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for PTSD 
since December 1996, and the dates of 
such treatment.  After securing any 
necessary releases, the RO should obtain 
complete clinical records of such 
treatment and associate them with the 
claims folder.  

2.  The RO should arrange for a VA 
psychiatric examination to determine the 
nature and extent of the appellant's 
PTSD.  All indicated studies should be 
performed.  The appellant's claims file 
must be made available to the examiner 
prior to the examination.  After 
reviewing the claims file, the examiner 
should provide an opinion, with complete 
rationale, as to the etiology of the 
appellant's alcohol abuse and whether it 
is at least as likely as not that alcohol 
abuse was caused or chronically worsened 
by PTSD.  The examiner should complete a 
multiaxial diagnosis, identifying all 
current psychiatric disorders, and offer 
an opinion as to the extent to which the 
appellant's service-connected PTSD, 
together with alcoholism if it is 
determined that alcoholism was either 
caused or chronically worsened by PTSD:

a.  interferes with his ability to 
establish and maintain relationships, as 
well as the reduction in initiative 
efficiency, flexibility, and reliability 
levels due to his service-connected 
psychiatric disorder.  In this regard, 
the terms mild, definite, considerable, 
severe, and total are the preferred 
descriptive adjectives. 

b.  results in occupational and 
social impairment, with deficiencies in 
most areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

c.  results in total occupational 
and social impairment, due to such 
symptoms as: gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger 
of hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  

3.  When the aforementioned development 
has been completed to the extent 
possible, the RO should review the record 
to ensure it is in compliance with this 
REMAND.  If not, the RO should undertake 
remedial action before returning the 
claim to the Board.  See Stegall v. West, 
11 Vet. App. 268, 270 (1998).  

4.  After ensuring that all development 
is in accordance with this REMAND to the 
extent possible, the RO should again 
review the record and readjudicate the 
issue on appeal and adjudicate the 
inferred claim of entitlement to service 
connection for alcoholism secondary to 
service-connected PTSD. Consideration of 
a higher rating should be made under the 
old and new versions of the diagnostic 
criteria for Diagnostic Code 9411, 
utilizing the criteria most favorable to 
the appellant.  

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  While this case is in 
remand status, the appellant is free to submit additional 
evidence and argument on the question at issue.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Robert E. Sullivan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 6 -


